Exhibit 10.4

SECURITY AGREEMENT

This Security Agreement (the “Agreement”) is made and entered into on March 23,
2017, by and between M&I Electric Industries, Inc., a Texas corporation (the
“Debtor”), and HD Special-Situations III, LP, a Delaware limited partnership,
and its permitted endorsees, transferees and assigns (collectively, the “Secured
Party”).

Recitals

A.    Concurrently herewith, Debtor, the Secured Party and various other
entities have entered into a Note Purchase Agreement (the “NPA”) and certain
other agreements.

B.    Debtor now enters into this Agreement with the Secured Party as security
for Debtor’s Obligations (as defined below).

Agreements

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

1.    Definitions. Terms used but not otherwise defined in this Agreement that
are defined in the Uniform Commercial Code as adopted in the State of Texas
(“UCC”) (such as “account,” “chattel paper,” “deposit account,” “document,”
“equipment,” “fixtures,” “general intangibles,” “goods,” “instruments,”
“inventory,” “investment property,” “proceeds,” and “supporting obligations”)
shall have the respective meanings given such terms in Article 9 of the UCC.
Capitalized terms used in this Agreement and not defined elsewhere herein or in
the NPA shall have the meanings set forth below:

“Collateral” means all of Debtor’s tangible and intangible personal property
assets, including, but not limited to, all of the following: (i) all accounts,
cash and currency, chattel paper, deposit accounts, documents (including all
negotiable and non-negotiable documents of title covering any Collateral),
equipment, fixtures, general intangibles (including all amounts due to Debtor
from a factor), goods (including all returned or repossessed goods which, on
sale or lease, resulted in an account or chattel paper) instruments,
intellectual property (including all patents, patent applications, registered
trademarks, registered service marks, registered copyrights, trade secrets,
know-how and other items of intellectual property, including, but not limited
to, the items listed on the attached Exhibit 1), inventory (including all
materials, work in process and finished goods), investment property, licenses,
loans receivable, motor vehicles, Negotiable Collateral, supporting obligations,
all rights under warranties and insurance contracts, Debtor’s Books, and such
other assets of Debtor as may hereafter arise or Debtor may hereafter acquire or
as to which the Secured Party may from time-to-time be granted a security
interest, and (ii) the proceeds of any of the foregoing, including, but not
limited to, proceeds of insurance



--------------------------------------------------------------------------------

covering the foregoing or any portion thereof; provided, however, that
notwithstanding anything to the contrary contained in this Agreement, the
Collateral does not include (i) any assets listed on the attached Exhibit 2, but
only while any liens that are on those assets as of the date of this Agreement
remain in effect and (ii) any “hazardous waste” as that term is defined under 42
U.S.C. section 6903(5), as such section may be amended from time-to-time, or
under any regulations thereunder.

“Debtor’s Books” means all of Debtor’s books and records, including, but not
limited to, all records, ledgers and computer programs, disk or tape files,
printouts, electronic media, and any other computer-prepared information
(including, but not limited to, any computer-readable memory) indicating,
summarizing or evidencing the Collateral.

“Event of Default” has the meaning specified in Section 7 of this Agreement.

“Negotiable Collateral” means all of Debtor’s presently existing and hereafter
acquired or arising letters of credit, advices of credit, promissory notes,
drafts, instruments, documents, equity interests in any entity, leases of
personal property and chattel paper, as well as Debtor’s Books relating to any
of the foregoing.

“Obligations” means any and all present or future indebtedness or obligations of
Debtor owing to the Secured Party under the Note and the other Closing Documents
to which Debtor is a party, including, without limitation, (i) any amendments to
any of the foregoing, (ii) all interest and other payments required thereunder
that are not paid when due, and (iii) all of the Secured Party Expenses which
Debtor is required to pay or reimburse by this Agreement, by law, or otherwise.

“Permitted Liens” means (i) those liens existing on the date hereof and set
forth on the attached Exhibit 3, (ii) statutory liens for taxes, assessments or
other governmental charges or levies that are not yet delinquent or that are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, (iii) liens securing
indebtedness permitted under the Closing Documents, (iv) landlords’, operators’,
carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s, or other like
liens that do not secure the Obligations, in each case only to the extent
arising in the ordinary course of business and only to the extent securing
obligations that are not delinquent for more than sixty (60) days or that are
being contested in good faith by appropriate proceedings, (v) deposits of cash,
letters of credit, or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business and not constituting the
Obligations, (vi) liens (A) of a collection bank arising under Section 4.210 of
the Uniform Commercial Code on items in the course of collection and
(B) consistent with those arising by operation of law or contract and consisting
of customary and ordinary course rights of setoff upon deposits of cash in favor
of banks or other depository institutions in the ordinary course of business,
(vii) liens permitted by the Closing Documents, (viii) judgment and attachment
liens not giving rise to a default, provided that any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
lien has been commenced; and such liens are covered by a bond or



--------------------------------------------------------------------------------

insurance reasonably acceptable to the Secured Party, (ix) pledges or deposits
in connection with workers’ compensation, unemployment insurance and other
social security legislations, and (x) all liens set forth in the Title Policy
(as defined in the NPA).

“Secured Party Expenses” means (i) all costs or expenses required to be paid by
Debtor under this Agreement that are instead paid or advanced by the Secured
Party, including without limitation, all taxes, liens, securities interests,
encumbrances or other claims at any time levied or placed on the Collateral to
the extent that such taxes, liens security interests, encumbrances or other
claims have become delinquent and Debtor has failed to reasonably dispute such
taxes, liens security interests, encumbrances or other claims, (ii) all
reasonable and customary costs and expenses incurred to correct any default or
enforce any provision of this Agreement, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale or advertising to sell all or any part of the Collateral, irrespective of
whether a sale is consummated, and (iii) all reasonable costs and expenses
(including reasonable attorney’s fees) incurred by the Secured Party in
enforcing or defending this Agreement, irrespective of whether suit is brought.

2.    Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and vice versa, to the
part include the whole, “including” is not limiting, and “or” has the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section references are to this Agreement, unless otherwise specified.

3.    Creation of Security Interest.

3.1    Grant of Security Interest. In order to secure Debtor’s timely payment of
the Obligations and timely performance of each and all of its covenants and
obligations under this Agreement and any other document, instrument or agreement
executed by Debtor or delivered by Debtor to the Secured Party in connection
with the Obligations, Debtor hereby unconditionally and irrevocably grants,
pledges and hypothecates to the Secured Party a continuing first-priority
security interest in and to, a lien upon, assignment of, and right of set-off
against, all presently existing and hereafter acquired or arising Collateral;
provided, however, that while a Permitted Lien that is designated
“First-Priority” on Exhibit 3 remains in effect on its specified Collateral, the
Secured Party shall instead hold a second or lesser priority (as the case may
be) security interest in and to, a lien upon, assignment of, and right of
set-off against, such Collateral. The forgoing security interest shall attach to
all Collateral without further act on the part of the Secured Party or Debtor.

3.2    Rights as to Inventory. Unless an Event of Default under this Agreement
is continuing, Debtor may, subject to the provisions hereof and consistent
herewith, sell its inventory and enter into licenses with respect to its
property, but in each case only in the ordinary course of Debtor’s business. A
sale of inventory in Debtor’s ordinary course of business does not include an
exchange or a transfer in partial or total satisfaction of a debt owing by
Debtor, nor does it include an exchange for less than the lower of cost or fair
market value.

Unless an Event of Default under this Agreement is continuing, Debtor may also
use and consume any raw materials or supplies, the use and consumption of which
are necessary to carry on the business of Debtor.



--------------------------------------------------------------------------------

4.    Insurance.

4.1    General.    Debtor shall, at its expense, keep its business and assets
(including the Collateral to the extent appropriate), and the business and
assets of any subsidiary, insured as provided in the NPA. All insurers and
insurance coverage shall be reasonably acceptable to the Secured Party. If
Debtor at any time fails to obtain or maintain any insurance as required under
this Agreement, the Secured Party may (but shall not be obligated to) obtain
insurance comparable in cost and with coverage in such amounts and types as the
insurance coverage required to be maintained by Debtor pursuant hereto,
including if it so chooses “single interest insurance,” which will cover the
Secured Party’s interest in the Collateral for its benefit. If any such
insurance is obtained by the Secured Party, the cost thereof shall constitute
Secured Party Expenses.

4.2    Insurance Reports. Upon reasonable request of the Secured Party, Debtor
shall furnish to the Secured Party reports or certificates on each existing
policy of insurance showing such information as the Secured Party may reasonably
request, including the following: (i) the name of the insurer, (ii) the risks
insured, (iii) the amount of the policy, (iv) the property insured, (v) the
then-current value on the basis of which insurance has been obtained and the
manner of determining that value and (vi) the expiration date of the policy.

5.    Filings; Further Assurances.

5.1    General. The Secured Party is authorized to file a UCC-1 Financing
Statement with the Secretary of State of the State of Texas evidencing the
Secured Party’s security interest in the Collateral. Debtor also authorizes the
filing by the Secured Party of such other UCC financing statements, continuation
financing statements, fixture filings, security agreements, mortgages, deeds of
trust, chattel mortgages, assignments, motor vehicle lien acknowledgments and
other documents as the Secured Party may reasonably require in order to perfect,
maintain, protect or enforce its security interest in the Collateral or any
portion thereof and in order to fully consummate all of the transactions
contemplated under this Agreement. Subject to the foregoing, if so requested by
the Secured Party at any time hereafter, Debtor shall promptly execute and
deliver to the Secured Party such fixture filings, security agreements,
mortgages, deeds of trust, chattel mortgages, assignments, motor vehicle lien
acknowledgments, and such other documents as the Secured Party may reasonably
require from Debtor in order to perfect, maintain, protect or enforce its rights
under this Agreement. Debtor hereby irrevocably constitutes and appoints the
Secured Party as Debtor’s true and lawful attorney with power, upon Debtor’s
failure or refusal to promptly comply with its obligations in this Section 5.1,
to sign the name of Debtor on any of the above-described documents or on any
other similar documents which need to be executed, recorded or filed in order to
perfect, maintain, protect or enforce the Secured Party’s security interest in
the Collateral. Debtor’s appointment of the Secured Party as Debtor’s true and
lawful attorney shall be solely for the purpose provided for in the preceding
sentence and for no other purpose. Debtor shall promptly pay any filing fees
imposed in connection with the filing of any document authorized or required by
this Section. If any such filing fees are incurred by the Secured Party, they
shall constitute Secured Party Expenses.

5.2    Additional Matters. Without limiting the generality of Section 5.1,
Debtor shall (i) at the reasonable written request of the Secured Party, appear
in and defend any action or



--------------------------------------------------------------------------------

proceeding which is reasonably expected to have a material and adverse effect
with respect to Debtor’s title to, or the security interest of the Secured Party
in, the Collateral and (ii) promptly furnish to the Secured Party such reports
in connection with the Collateral as are required by the NPA.

6.    Representations, Warranties and Agreements. Debtor represents, warrants
and agrees as follows:

6.1    No Other Encumbrances; First-Priority Lien. Debtor has good and
marketable title to the Collateral, free and clear of any liens, claims,
encumbrances and rights of any kind except the Permitted Liens or as otherwise
approved in writing by the Secured Party.

6.2    Right to Inspect the Collateral. The Secured Party shall have the right,
during Debtor’s usual business hours and upon reasonable advance notice, to
inspect and examine the Collateral. Debtor shall reimburse the Secured Party for
all commercially reasonable costs and expenses incurred by it in connection with
one inspection per year plus any other inspections that are made during the year
when an Event of Default is continuing, with Secured Party to bear the costs and
expenses of any additional inspections.

6.3    Title to Motor Vehicles. Upon the Secured Party’s reasonable request
pursuant to Section 5(ee) of the NPA, the Borrower shall as promptly as is
commercially reasonable (i) cause a lien on each of its motor vehicles that is
not listed on the attached Exhibit 2 and has no existing lien against it to be
recorded with the appropriate state bureau or department of motor vehicles in
such manner as is appropriate to perfect the Secured Party’s first-priority
security interest therein under applicable law and (ii) cause title
documentation for those motor vehicles showing such lien to be delivered to the
Secured Party.

6.4    Maintenance of Motor Vehicles and Equipment. Debtor shall keep and
maintain its motor vehicles and equipment (to the extent not listed on the
attached Exhibit 2) in good operating condition and repair (ordinary wear and
tear excepted) so that the value and operating efficiency thereof shall at all
times be maintained and preserved consistent with reasonable business practices.

6.5    Negative Covenants. Debtor shall not (i) sell, lease or otherwise dispose
of, or relocate or transfer, any of the Collateral, except as provided in
Section 3.2 or dispositions of any Collateral that is worn out, obsolete or no
longer necessary in the business of Debtor (provided that Collateral may be
transported to and from and located at multiple job sites and vendors for
refurbishment or repair in the ordinary course of business), (ii) allow any
liens on the Collateral except the Permitted Liens or (iii) change its name or
add any new fictitious name without providing the Secured Party with at least
fifteen (15) days prior written notice thereof.

6.6    Relocation of Principal Place of Business. The principal place of
business of Debtor, and the addresses at which the Collateral is located, are
shown on the attached Exhibit 4. Debtor shall not, without at least thirty
(30) days prior written notice to the Secured Party, relocate such principal
place of business or the Collateral (subject to Section 6.5 above), with no
relocation being permitted outside the United States in any event.



--------------------------------------------------------------------------------

6.7    Further Information. Debtor shall promptly supply the Secured Party with
such information concerning Debtor’s business as the Secured Party may
reasonably request from time-to-time, and shall within five (5) business days of
obtaining knowledge thereof, notify the Secured Party of any event which
constitutes an Event of Default.

6.8    Solvency. Debtor is now and shall be at all times hereafter able to pay
its debts (including trade debts) as they mature.

6.9    Secured Party Expenses. Debtor shall, within fifteen (15) business days
of written demand from the Secured Party accompanied by adequate documentation,
reimburse the Secured Party for all sums expended by it which constitute Secured
Party Expenses. In the event that Debtor does not pay any Secured Party Expenses
payable to a third party within fifteen (15) business days after notice thereof,
then the Secured Party may immediately and without further notice pay such
Secured Party Expenses on Debtor’s behalf. All Secured Party Expenses that are
not paid by Debtor in a timely manner shall become a part of the Obligations and
bear interest at the Rate specified in the Note until repaid

6.10    Commercial Tort Claims. Debtor has no pending commercial tort claim (as
a plaintiff) against any individual or entity (a “Commercial Claim”) except as
listed on the attached Exhibit 5. Debtor shall promptly deliver to the Secured
Party notice of any Commercial Claim that Debtor may bring against any
individual or entity, together with such information with respect thereto as the
Secured Party may reasonably request. Within ten (10) business days after a
written request by the Secured Party, Debtor shall grant the Secured Party a
security interest in any pending Commercial Claim to the extent such security
interest is permitted by applicable law.

6.11    Reliance by the Secured Party; Representations Cumulative. Each
representation, warranty and agreement contained in this Agreement shall be
conclusively presumed to have been relied on by the Secured Party regardless of
any investigation made or information possessed thereby. The representations,
warranties and agreements set forth herein shall be cumulative and in addition
to any and all other representations, warranties and agreements of Debtor that
are set forth in the Closing Documents or any other documents created after the
Closing Date and signed by Debtor.

6.12    Article 9 Override Property. Debtor’s “Article 9 Override Property” (as
defined in Exhibit 2) does not constitute a material portion of the aggregate
value of the Borrowers’ (as defined in the NPA) tangible and intangible personal
property assets taken as a whole.

7.    Events of Default. The occurrence of any Event of Default under the Note,
after the expiration of any applicable grace or cure period, shall constitute an
“Event of Default” by Debtor under this Agreement. At any time during the
continuance of an Event of Default, Debtor shall, at its expense, upon the
Secured Party’s reasonable request, have an independent appraiser satisfactory
to the Secured Party determine the cash value or replacement cost (as
applicable) of the Collateral.



--------------------------------------------------------------------------------

8.    Rights and Remedies.

8.1    Rights and Remedies of the Secured Party.

(a)    During the continuance of an Event of Default, without notice of election
and without demand, the Secured Party may cause any one or more of the following
to occur, all of which are hereby authorized by Debtor:

(i)    The Secured Party may make such payments and take such other actions as
it reasonably considers necessary to protect, maintain, perfect or enforce its
security interest in the Collateral. Debtor agrees to promptly assemble and make
available the Collateral if the Secured Party so requires. Debtor authorizes the
Secured Party to enter the premises where the Collateral is located, take and
maintain possession of the Collateral (or any part thereof), and pay, purchase,
contest or compromise any encumbrance, claim, right or lien which, in the
reasonable opinion of the Secured Party, appears to be prior or superior to its
security interest in violation of this Agreement, and to pay all reasonable
expenses incurred in connection therewith.

(ii)    The Secured Party shall be automatically deemed to be granted a license
or other appropriate right to use, without charge or other obligation, Debtor’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks and advertising matter, and any other property
of a similar nature as it pertains to the Collateral, in completing production
of, advertising for sale, and selling any Collateral.

(iii)    The Secured Party may ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale and sell (in the manner provided
for herein) the Collateral.

(iv)    The Secured Party may sell the Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including Debtor’s premises) as is
commercially reasonable (it not being necessary that the Collateral be present
at any such sale).

(v)    The Secured Party shall be entitled to give notice of the disposition of
the Collateral as follows: (A) the Secured Party shall give Debtor a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made, (B) the notice shall be personally delivered or mailed, postage
prepaid, to Debtor at least ten (10) days before the date fixed for the sale, or
at least ten (10) days before the date on which the private sale or other
disposition is to be made, unless the Collateral is perishable or threatens to
decline speedily in value, in which case the Secured Party shall use
commercially reasonable efforts to provide such notice to Debtor as far in
advance of such disposition as is practicable, and (C) if the sale is to be a
public sale, the Secured Party shall also give notice of the time and place by
publishing a notice at least twice (the first at least twenty (20) days before
the date of the sale) in a newspaper of general circulation, if one exists, in
the county in which the sale is to be held.

(vi)    The Secured Party may purchase all or any portion of the Collateral at
any public sale by credit bid or other appropriate payment therefor.



--------------------------------------------------------------------------------

(vii)    To the extent permitted by applicable law, the Secured Party shall have
the following rights and remedies regarding the appointment of a receiver:
(A) the Secured Party may have a receiver appointed as a matter of right,
(B) the receiver may be an employee of the Secured Party and may serve without
bond, and (C) all fees and expenses of the receiver and his or her attorney
shall be Secured Party Expenses.

(viii)    The Secured Party, either itself or through a receiver, may collect
the payments, rents, income, and revenues from the Collateral. The Secured Party
may at any time, in its reasonable discretion, transfer any Collateral into its
own name or that of its nominee(s) and receive the payments, rents, income, and
revenues therefrom and hold the same as security for the Obligations or apply
them to payment of the Obligations in such order of preference as the Secured
Party may determine. Insofar as any Collateral consists of accounts, general
intangibles (including all amounts due to Debtor from a factor), loans
receivable, insurance policies, instruments, chattel paper, choses in action, or
similar property, the Secured Party may demand, collect, issue receipts for,
settle, compromise, adjust, sue for, foreclose, or otherwise realize on the
Collateral to such extent as the Secured Party may determine (in its reasonable
discretion). For these purposes, the Secured Party may, on behalf of and in the
name of Debtor, (A) receive, open and dispose of mail addressed to Debtor and
remove therefrom any payments and/or proceeds constituting Collateral,
(B) change any address to which mail and payments regarding the Collateral are
to be sent, and (C) endorse or sign Debtor’s name on all notes, checks, drafts,
money orders, documents of title, instruments and items pertaining to the
payment, shipment, or storage of any Collateral. To facilitate collection, the
Secured Party may notify (or require Debtor to notify) all account debtors and
obligors on any Collateral to forward all payments and proceeds to a post office
box under the Secured Party’s exclusive control.

(ix)    The Secured Party may enforce its security interest under this Agreement
pursuant to the UCC and/or any other applicable law.

(b)    The Secured Party may deduct from the proceeds of any sale of the
Collateral all Secured Party Expenses incurred in connection with the
enforcement and exercise of any of the rights and remedies of the Secured Party
provided for herein, irrespective of whether suit is commenced. If such
deduction does not occur (in the Secured Party’s reasonable discretion), upon
demand, Debtor shall pay all of such Secured Party Expenses. Any deficiency
which exists after disposition of the Collateral as provided herein shall be
paid immediately by Debtor, and any excess that exists shall be returned,
without interest and subject to the rights of third parties, to Debtor by the
Secured Party; provided, however, that if any excess exists at a time when any
of the Obligations remain outstanding, such excess shall instead remain as part
of the Collateral and continue to be subject to the security interest in
Section 3.1 above until such time as all of the Obligations have been fully
satisfied or otherwise terminated.

8.2    Rights and Remedies Cumulative. The rights and remedies of the Secured
Party under this Agreement and any other agreements and documents delivered or
executed by Debtor in connection with the Obligations shall be cumulative. The
Secured Party shall also have all other rights and remedies not inconsistent
herewith as are provided under applicable law, or in equity. No exercise by the
Secured Party of any one right or remedy shall be deemed an election.



--------------------------------------------------------------------------------

9.    Additional Waivers.

(a)    The Secured Party shall not in any way or manner be liable or responsible
for (i) the safekeeping of the Collateral, (ii) any loss or damage to the
Collateral occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value of the Collateral or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency or other individual or
entity whomsoever, except to the extent that such loss, damage, liability, cost
or expense has resulted from the gross negligence or willful misconduct of the
Secured Party or its Affiliates. If the Secured Party at any time has possession
of any Collateral, whether before or after an Event of Default, the Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral if it takes such action for that purpose as
Debtor shall request or as the Secured Party, in its reasonable discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Debtor shall not of itself be deemed to be a failure to exercise reasonable
care. The Secured Party shall not be required to take any steps necessary to
preserve any rights in the Collateral against prior parties, nor to protect,
preserve, or maintain any security interest given to secure the Obligations.

(b)    In the event that the Secured Party seeks to take possession of all or
any part of the Collateral by judicial process, Debtor hereby irrevocably waives
any bonds and any surety or security relating thereto that may be required by
applicable law as an incident to such possession, and waives any demand for
possession prior to the commencement of any such judicial process.

10.    Notices. All notices or demands by either party relating to this
Agreement shall be made in writing as provided in the NPA. Each party shall
promptly provide written notice to the other party of any change in address.

11.    Choice of Law. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the Collateral, shall be determined under, governed by, and construed
in accordance with the laws of California as applied to contracts made and to be
fully performed in such state, without regard to the conflicts of laws
provisions thereof, except to the extent that the validity, perfection or
enforcement of a security interest hereunder in respect of any Collateral is
governed by the laws of Texas or some other state, in which case such laws shall
govern.

12.    Waiver of Jury Trial. THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT.

13.    General Provisions.

13.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Debtor and the Secured Party.

13.2    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the successors and permitted endorsees, transferees and assigns of
the Secured Party. Debtor shall not assign this Agreement or any rights or
obligations hereunder, and any such assignment shall be absolutely void.



--------------------------------------------------------------------------------

13.3    Section Headings. Section headings are for convenience only.

13.4    Interpretation. No uncertainty or ambiguity herein shall be construed or
resolved against the Secured Party or Debtor, whether under any rule of
construction or otherwise. This Agreement shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties.

13.5    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.6    Entire Agreement; Amendments. This Agreement and the documents
referenced herein contain the entire understanding of the parties with respect
to the subject matter covered herein and supersede all prior agreements,
negotiations and understandings, written or oral, with respect to such subject
matter. No provision of this Agreement shall be waived or amended other than by
an instrument in writing signed by Debtor and the Secured Party.

13.7    Good Faith. The parties intend and agree that their respective rights,
duties, powers, liabilities and obligations shall be performed, carried out,
discharged and exercised reasonably and in good faith.

13.8    Waiver and Consent. No delay or omission on the part of the Secured
Party in exercising any right shall operate as a waiver of such right or any
other right. A waiver by the Secured Party of a provision of this Agreement
shall not prejudice or constitute a waiver of the Secured Party’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by the Secured Party, nor any course of
dealing between the Secured Party and Debtor, shall constitute a subsequent
waiver of any of the Secured Party’s rights or of any of Debtor’s obligations.
Whenever the consent of the Secured Party is required under this Agreement, the
granting of such consent by the Secured Party in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of the Secured Party.

13.9    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement.

13.10    Termination. Upon full satisfaction or other termination of the
Obligations (i) the Secured Party shall release and return to Debtor all of the
Collateral and any and all certificates and other documentation representing or
relating to the Collateral and (ii) the security interests provided for under
this Agreement shall be terminated and of no further force and effect. At
Debtor’s expense, the Secured Party shall take all actions reasonably requested
by Debtor in connection with the foregoing.

13.11    Attorney’s Fees. If a party to this Agreement shall bring any action
for relief against the other party arising out of or in connection with this
Agreement, in addition to all other remedies to which the prevailing party may
be entitled, the losing party shall be



--------------------------------------------------------------------------------

required to pay to the prevailing party a reasonable sum for attorney’s fees and
costs incurred in bringing or defending such action and/or enforcing any
judgment granted therein, all of which shall be deemed to have accrued upon the
commencement of such action and shall be paid whether or not such action is
prosecuted to judgment. Any judgment or order entered in such action shall
contain a specific provision providing for the recovery of attorney’s fees and
costs incurred in enforcing such judgment. For the purposes of this Section,
attorney’s fees shall include, without limitation, fees incurred with respect to
the following: (i) post-judgment motions, (ii) contempt proceedings,
(iii) garnishment, levy and debtor and third party examinations, (iv) discovery,
(v) bankruptcy litigation and (vi) any appellate proceedings.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons on the date first written above.

 

Debtor: M&I ELECTRIC INDUSTRIES, INC. By:  

/s/ Charles Dauber

  Charles Dauber, President By:  

/s/ William Brod

  William Brod, Chief Financial Officer The Secured Party: HD SPECIAL-SITUATIONS
III, LP By:   Hunting Dog Capital III, LLC Its:   General Partner By:  

/s/ Todd Blankfort

  Todd Blankfort, Managing Member



--------------------------------------------------------------------------------

EXHIBIT 1

Specific Intellectual Property

Patent Application

 

Application Number

 

Title

15/350,101

  Electrical Switchgear Manual Safety System and Mechanisms

Registered Trademarks

 

Application Number

   Registration Number      Mark  

74172416

     1720732        M&I  

74172417

     1753601        M & I  

Unregistered Copyright

Engineering designs and drawings that have not been registered



--------------------------------------------------------------------------------

EXHIBIT 2

Assets Not Included as Collateral

(a)     any contracts, licenses, permits, accounts or chattel paper
(collectively, the “Article 9 Override Property”), now or hereafter held or
owned by Debtor, to the extent, in each case, that (i) a security interest may
not be granted by Debtor in such directly held Article 9 Override Property as a
matter of law, or under the terms of the governing document applicable thereto,
without the consent of one or more applicable parties thereto, and (ii) such
consent has not been obtained; provided that the Collateral shall include
(A) any and all proceeds of such directly held Article 9 Override Property to
the extent that the proceeds are not themselves directly held Article 9 Override
Property which would otherwise fall into the exception provided above, (B) upon
receipt by Debtor or Secured Party of any such applicable party or parties’
consent with respect to any otherwise excluded directly held Article 9 Override
Property, thereafter such directly held Article 9 Override Property, (C) Article
9 Override Property to the extent that the restriction on the Debtor granting a
security interest therein is not effective under applicable law, (D) payment
intangibles and (E) Article 9 Override Property to the extent that,
notwithstanding any provisions contained therein or related thereto which
prohibit assignments thereof, the UCC permits the assignment thereof for
collateral purposes, and the assignment thereof is not otherwise precluded by
law;

(b)    any equipment, machinery or other fixed asset which Debtor has or may
hereafter acquire with the financing of another secured party (collectively, the
“PMSI Lien Assets”), and such exclusion shall only apply to the extent that
(i) a security interest may not be granted by Debtor in such PMSI Lien Asset
under the terms of the lien document applicable thereto without the consent of
the secured party thereto, and (ii) such consent has not been obtained.
Notwithstanding the foregoing, the Collateral shall include a previously
excluded PMSI Lien Asset (i) upon receipt by Debtor or Secured Party of the
other secured party’s consent to Secured Party’s lien thereon, or (ii) upon the
release of the underlying purchase money lien held by the financing secured
party with respect to such PMSI Lien Asset;



--------------------------------------------------------------------------------

(c)    any equipment, inventory, machinery or other fixed asset which Debtor
leases or may hereafter lease with the financing of another secured party
(collectively, the “Capitalized Lease Lien Assets”), and such exclusion shall
only apply to the extent that (i) a security interest may not be granted by
Debtor in such Capitalized Lease Lien Asset under the terms of the lien document
applicable thereto without the consent of the secured party thereto, and
(ii) such consent has not been obtained. Notwithstanding the foregoing, the
Collateral shall include a previously excluded Capitalized Lease Lien Asset
(i) upon receipt by Debtor or Secured Party of the other secured party’s consent
to Secured Party’s lien thereon, or (ii) upon the release of the underlying lien
held by the financing secured party with respect to such Capitalized Lease Lien
Asset, and Debtor’s acquisition of the ownership thereto;

(d)    any United States trademark or service mark application filed on the
basis of Debtor’s intent-to-use such mark, in each case, unless and until
evidence of the use of such trademark or service mark in interstate commerce is
submitted to, and accepted by, the United States Patent and Trademark Office,
provided, that, to the extent such application is excluded from the Collateral,
then upon the submission of evidence of use of such trademark or service mark
to, and acceptance thereof by, the United States Patent and Trademark Office,
such trademark or service mark application shall automatically be included in
the Collateral, without further action on any party’s part;

(e)    any proceeds, payments or other rights under insurance contracts covering
(x) the acts (or non-acts) of directors, employees or officers of Debtor its
subsidiaries; or a parent or other Affiliate thereof or (y) worker’s
compensation;

(f)    (i) all of the equity interests in the BOMAY Electric Industries Company,
Ltd. (“BOMAY”), whether now owned or hereafter acquired by Debtor or in which
Debtor now or hereafter has any rights, options or warrants, together with all
certificates representing such units, shares and interests and all rights (but
none of the obligations) under or arising out of the organizational documents
including, without limitation, the documents relating to BOMAY’s formation,
organization, governance (including any shareholder’s or equity holders’
agreement), certificates of designations for preferred stock or other forms of
preferred equity and the LLC Agreement (collectively, the “Entity Agreements”);

(ii)    all instruments, documents, chattel papers, accounts, general
intangibles, profits, income, surplus, money, credits, claims, demands and other
property (real or personal) and revenues of any kind or character now or
hereafter relating to, accruing or arising under or in respect of any Entity
Agreement or any property, real or personal, now or hereafter owned by BOMAY
(the “Property”) or paid, payable or otherwise distributed or distributable or
transferred or transferable to Debtor under, in connection with or otherwise in
respect of the Property or any Entity Agreement (whether by reason of Debtor’s
ownership interest, loans by Debtor or otherwise); and

(iii)    all accessions, appurtenances and additions to and substitutions for
any of the foregoing and all products and proceeds of any of the foregoing,
together with all renewals and replacements of any of the foregoing, all
accounts, receivables, account receivables, instruments, notes, chattel paper,
documents (including all documents of title), books, records, contract rights
and general intangibles arising in connection with any of the foregoing
(including all insurance and claims for insurance affected or held for the
benefit of Debtor or BOMAY in respect of the foregoing); and



--------------------------------------------------------------------------------

(g)    (i) all of the equity interests in the M & I Electric Far East PTE Ltd.
(“MIEFE”), whether now owned or hereafter acquired by Debtor or in which Debtor
now or hereafter has any rights, options or warrants, together with all
certificates representing such units, shares and interests and all rights (but
none of the obligations) under or arising out of the organizational documents
including, without limitation, the documents relating to MIEFE’s formation,
organization, governance (including any shareholder’s or equity holders’
agreement), certificates of designations for preferred stock or other forms of
preferred equity and the LLC Agreement (collectively, the “Entity Agreements”);

(ii)    all instruments, documents, chattel papers, accounts, general
intangibles, profits, income, surplus, money, credits, claims, demands and other
property (real or personal) and revenues of any kind or character now or
hereafter relating to, accruing or arising under or in respect of any Entity
Agreement or any property, real or personal, now or hereafter owned by MIEFE
(the “Property”) or paid, payable or otherwise distributed or distributable or
transferred or transferable to Debtor under, in connection with or otherwise in
respect of the Property or any Entity Agreement (whether by reason of Debtor’s
ownership interest, loans by Debtor or otherwise); and

(iii)    all accessions, appurtenances and additions to and substitutions for
any of the foregoing and all products and proceeds of any of the foregoing,
together with all renewals and replacements of any of the foregoing, all
accounts, receivables, account receivables, instruments, notes, chattel paper,
documents (including all documents of title), books, records, contract rights
and general intangibles arising in connection with any of the foregoing
(including all insurance and claims for insurance affected or held for the
benefit of Debtor or MIEFE in respect of the foregoing).



--------------------------------------------------------------------------------

EXHIBIT 3

Permitted Liens

First Priority

UCC-1 Financing Statement #12-0016310276 filed with the Texas Secretary of State
on 5/22/2012, with M&I Industries, Inc. as Debtor and HYG Financial Services,
Inc. as Secured Party

Subordinated.                None.



--------------------------------------------------------------------------------

EXHIBIT 4

Location of Principal Place of Business and Collateral

Principal Place of Business:

4775 South Martin Luther King Jr. Parkway, Beaumont, TX 77706

Location of Collateral:

4775 South Martin Luther King Jr. Parkway, Beaumont, TX 77706

1103 Barataria Avenue, Houma, LA 70360



--------------------------------------------------------------------------------

EXHIBIT 5

Existing Commercial Tort Claims

None.